Title: From Thomas Jefferson to John Brown, 3 November 1820
From: Jefferson, Thomas
To: Brown, John


Dear Sir
Monticello
Nov. 3. 20.
The son of the only class-mate I now have living proposes to visit your state, and naturally wishes to be made known to it’s principal worthies, his father mr James Maury & my self were boys together at the school of the grandfather in this neighborhood. with the present gentleman I am not personally acquainted; but all who are, speak well of him. and I think nothing, not good, could have come from such a father shew him then, my friend, such civilities as shall be not inconvenient to you, and make him sensible that my recommendation is not a matter of indifference with you that you may have health, happiness & long life are the prayers of your affectionate friend.Th: Jefferson